Citation Nr: 1422011	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to higher ratings for the components of a low back disability, currently assigned a 10 percent rating prior to May 13, 2013, and a 20 percent rating thereafter for functional impairment of the spine, a 10 percent rating beginning May 13, 2013, for radiculopathy involving the left lower extremity, and a 10 percent rating beginning May 13, 2013, for radiculopathy involving the right lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel 


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims files.

When this claim was most recently before the Board in April 2013, it was remanded for further development.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the case was in remand status, the Appeals Management Center issued a June 2013 rating decision which increased the rating for impairment of the Veteran's low back to 20 percent, effective May 13, 2013.  In addition, it purported to grant service connection and separate ratings of 10 percent for radiculopathies involving the left and right lower extremities, effective May 13, 2013.  The Board finds that the radiculopathies are simply manifestations of the already service-connected low back disability that is at issue in this appeal.  Therefore, the ratings assigned for the radiculopathies are also at issue in this appeal unless they are withdrawn from the appeal by the Veteran.  To date, the Veteran has not withdrawn the radiculopathy issues from the appeal.  Therefore, he must be provided a supplemental statement of the case addressing the separately rated radiculopathies.

Moreover, since a remand of this case is required, development to obtain any outstanding records pertinent to the Veteran's claim, to include any VA outpatient records for the period since April 2013, should be completed.

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any VA outpatient records for the period since April 2013.

2.  The AOJ should undertake any other development it determines to be warranted.

3.  Then, the AOJ should readjudicate the issue on appeal, to include all components of the service-connected low back disability unless the Veteran withdraws his appeal with respect to one or more components of the disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



